Citation Nr: 0916091	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  04-41 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder to include schizophrenia and 
schizoaffective disorder, and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 





INTRODUCTION

The Veteran served on active duty from January 1975 to 
October 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Denver, Colorado, which determined that new and material 
evidence had not been received to reopen the claim for 
service connection for a psychiatric disorder.  

In May 2007, the Board remanded the matter on appeal for 
additional development.  

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  In a January 1993 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
claim for service connection for a psychiatric disorder.   

2.  The evidence added to the record since the January 1993 
rating decision, is not cumulative or redundant; and by 
itself or in connection with the evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim for service connection for a 
psychiatric disorder.  




CONCLUSION OF LAW

Evidence added to the record since the final January 1993 
rating decision is new and material; thus, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

New and Material Evidence

The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not perfected become final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 




Analysis

In a June 1979 rating decision, the RO denied entitlement to 
service connection for a psychiatric disorder on the basis 
that schizophrenic reaction, undifferentiated type, was 
diagnosed in April 1979, over two years after service 
separation and this disorder was not found in service.  The 
Veteran was notified of this decision in July 1979 and he 
filed a notice of disagreement in December 1979.  A statement 
of the case was issued in January 1980.  The Veteran did not 
file a substantive appeal.  The June 1979 decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.   

An October 1980 rating decision confirmed the denial of 
service connection for a psychiatric disorder.  The Veteran 
was notified of this decision in November 1980.  The Veteran 
did not file an appeal.  The October 1980 decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.   

In November 1984, the Veteran filed a claim to reopen the 
claim for service connection for a psychiatric disorder.  In 
a January 1993 rating decision, the RO determined that new 
and material evidence was not received to reopen the claim 
for service connection for a psychiatric disorder.  The 
Veteran was notified of this decision in February 1993.  The 
1993 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.   

In October 2002, the Veteran filed a claim to reopen the 
claim for service connection for a psychiatric disorder.  In 
order to reopen a claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

The Board finds the December 2002 statement by D.E. the 
Veteran's psychotherapist, to be new and material evidence.  
In this statement, the psychotherapist stated that she had 
been the Veteran's primary therapist since October 1995.  The 
psychotherapist stated that the Veteran's initial diagnosis 
when he was discharged from the military indicates an 
assumption that his psychiatric symptoms were both reactive 
and temporary.  The psychotherapist stated that while the 
symptoms may have originally seemed reactionary, they have 
clearly not been temporary.  

This evidence is new because it had not been previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  This evidence is material because it relates 
to an unestablished fact necessary to substantiate the claim 
which is whether the Veteran's current psychiatric disorder 
is related to his symptoms in service.  This evidence raises 
a reasonable possibility of substantiating the claim because 
this evidence shows that the Veteran may continue to have the 
psychiatric symptoms that he had in service and this raises 
the possibility of service connection.  Therefore, the 
December 2002 statement must be considered in order to fairly 
decide this claim.  

The Veteran's Social Security Administrative reports were 
also received after 1993.  Included within the reports is a 
February 1982 psychological evaluation report, which notes 
that the Veteran was referred for psychological evaluation 
for intellectual and diagnostic assessment as part of his 
screening for his application for disability benefits.  The 
Veteran was administered the Wechsler Adult Intelligence 
Scale, the Bender Gestalt Test, and the Minnesota Multiphasic 
Personality inventory.  The psychologist concluded that the 
Veteran had very adequate intelligence but presented with a 
long-standing mental illness.  This evidence is new because 
it had not been previously submitted to agency 
decisionmakers, and is neither cumulative nor redundant.  
This evidence is material because it relates to an 
unestablished fact necessary to substantiate the claim which 
is whether the Veteran's current psychiatric disorder is 
related to his symptoms in service.  This evidence raises a 
reasonable possibility of substantiating the claim because 
this evidence shows that the Veteran's current psychiatric 
disorder was described as long-standing and this raises the 
possibility of service connection.  Therefore, the February 
1982 psychological assessment must be considered in order to 
fairly decide this claim.  

In conclusion, the Board finds that the evidence received 
since the January 1993 rating decision is new and material, 
and the claim for service connection for a psychiatric 
disorder is reopened.


Duty to Notify and Duty to Assist

The Court has concluded that the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006); was not 
applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Regarding the application to 
reopen the claim for service connection for a psychiatric 
disorder, in view of the Board's favorable decision to reopen 
the claim, further assistance is unnecessary to aid the 
Veteran in substantiating the claim to reopen.    


ORDER

New and material evidence having been received, the claim for 
service connection for a psychiatric disorder is reopened and 
the appeal is granted to that extent.  


REMAND

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in initial service 
connection claims, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  

The record shows that the Veteran underwent mental health 
treatment in service.  A November 1975 service treatment 
record indicates that the Veteran reported having symptoms of 
depression and difficulty sleeping.  It was noted that he 
appeared to have an adjustment reaction.  Dalmane was 
prescribed.  In December 1975, the Veteran was seen in 
follow-up.  Short term counseling was recommended.  A July 
1976 service treatment record shows that the impression was 
habitual excessive drinking compounding chronic anxiety with 
moderate depression of situational nature at this time.  The 
service treatment records show that the Veteran was admitted 
to an alcohol treatment program from July 30 to August 21, 
1976.  Mental status examination revealed the Veteran was 
extremely labile and varied from being mildly depressed to 
somewhat hysterical.  He described himself as being nervous 
and tense his entire life and his drinking problem was an 
attempt to self-medicate this problem.  He claimed to have 
some visual hallucinations in the form of rippling geometric 
objects such as tabletops or seeing flashes of light out of 
the corner of his eyes; the Veteran felt this was from his 
past abuse of drugs.  Examination did not reveal any defects 
in thought, memory or judgment.  The Veteran reported extreme 
difficulty with interpersonal relationships.  He related a 
great desire towards escapism and a very active fantasy life.  
He reported that he could get lost in daydreams for up to an 
hour and he seriously believed that someday, he would rule 
this country.  The Veteran was treated with group and 
individual therapy, medication, and AA meetings.  Some 
progress was made and the Veteran expressed a desire to 
continue treatment.  The treating clinical social worker 
stated that it was not felt that the Veteran was an alcoholic 
in the true sense of the word and could not derive full 
benefit from the program.  The diagnoses were adult 
adjustment reaction with anxious and depressive features, 
immature personality, and episodic excessive drinking.  
Service treatment records show that in September 1976, 
Librium and Dalmane were prescribed.  Upon separation in 
September 1976, the Veteran reported having frequent trouble 
sleeping, depression and excessive worry, nervous trouble, 
and periods of unconsciousness.  The examiner attributed 
these symptoms to alcohol use.  The Veteran was still taking 
Librium.   

Post-service medical evidence shows that the schizophrenia, 
schizoaffective disorder, schizophrenic reaction, 
undifferentiated type, and anxiety reaction were diagnosed in 
addition to alcoholism and drug abuse.  In April 1979, the 
Veteran was hospitalized at a VA medical center.  He had been 
drinking heavily.  The provisional diagnosis was 
schizophrenia.  The Veteran was transferred to the Sheridan 
VA Hospital and was hospitalized until November 1979.  The 
diagnosis was schizophrenic reaction, undifferentiated type; 
alcoholism, and multiple drug abuse.  In an October 1980 
medical statement, a VA psychiatrist indicated that the 
Veteran also has an anxiety reaction.  Social Security 
Administration records dated in February 2000 show that the 
Veteran's primary diagnosis was schizoaffective disorder 
versus schizophrenia.  VA treatment records dated in 2002 
show a diagnosis of schizoaffective disorder.  

There is medical evidence which associates the Veteran's 
symptoms in service to his current psychiatric disorder and 
symptoms.  In an August 1980 medical opinion, a VA staff 
psychiatrist stated that the Veteran had chronic 
undifferentiated schizophrenia and it was quite possible that 
the manifestations displayed in service were those of 
schizophrenia which was diagnosed two and a half years after 
service.  In a December 2002 statement, D.E., the Veteran's 
psychotherapist, stated that she had been the Veteran's 
primary therapist since October 1995.  The psychotherapist 
stated that the Veteran's initial diagnosis when he was 
discharged from the military indicates an assumption that his 
psychiatric symptoms were both reactive and temporary.  The 
psychotherapist stated that while the symptoms may have 
originally seemed reactionary, they have clearly not been 
temporary.  The Board finds that an additional medical 
examination is necessary in order to determine whether the 
Veteran's current psychiatric disorder first manifested in 
service or is medically related to service.  38 U.S.C.A. 
§ 5103A(d).   

The record shows that the Veteran has been treated by D.E., 
psychotherapist, in private practice since 2000.  In a 
January 2005 statement, D.E. indicated that she had submitted 
a statement to VA in 2003 in which she outlined the Veteran's 
symptoms as they related to his military service.  This 2003 
statement is not of record.  The RO/AMC should provide any 
necessary authorizations to the Veteran.  If the Veteran 
provides a completed authorization to obtain records from 
D.E., the RO/AMC should request legible copies of all 
pertinent clinical records, evaluation reports, and medical 
opinions or statements that have not been previously 
obtained.  The RO/AMC should request a copy of the 2003 
statement that D.E. referred to in the January 2005 
statement.  VA will make reasonable efforts to obtain 
relevant records from private medical care providers, if the 
records are adequately indentified and if the claimant 
authorizes the release of such records.  38 U.S.C.A. 
§ 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Provide any necessary authorizations 
to the Veteran to obtain records from 
D.E., his psychotherapist, located at 
1022 Jefferson Street, Suite F, Colorado 
Springs, Colorado, 80907.  If the Veteran 
provides a completed authorization to 
obtain records from D.E., request legible 
copies of all pertinent clinical records, 
evaluation reports, and medical opinions 
or statements that have not been 
previously obtained from D.E., 
psychotherapist.  Request a copy of the 
2003 statement that D.E. referred to in 
the January 2005 statement.  All records 
obtained should be associated with the 
claims file.

2.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disorder.  The Veteran's VA 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should report all current 
diagnoses.  The examiner should specify 
whether the Veteran has schizophrenia, 
schizophrenic reaction, and/or 
schizoaffective disorder.  If a 
psychiatric disorder is found, the 
examiner should render a medical opinion 
that addresses whether it is at least as 
likely as not (50 percent probability or 
more) that any current psychiatric 
disorder is related to any disease or 
injury in service including the Veteran's 
psychiatric symptoms in service.  
Attention is invited to the service 
treatment records which show mental 
health treatment in 1975 and 
hospitalization in 1976.  The examiner 
should provide a rationale for all 
conclusions.

3.  Then, readjudicate the issue on 
appeal.  If any benefit sought remains 
denied, furnish a supplemental statement 
of the case to the Veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


